DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2, 4-5, 7-11, and 21-30 are allowable. Claims 17 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and III, as set forth in the Office action mailed on 03 November 2021, is hereby withdrawn and claims 17 and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-2, 4-5, 7-11, 17, 20, 21-30 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show an apparatus *** having the details, as set forth in claims that include elements such as ***.  Relevant references, such as Foster et al. (US 2019/0017503) disclose a stuffing box assembly (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13) for a fluid end of a hydraulic fluid pump (as disclosed in paragraph [0020], etc. the device of Foster is capable of the claimed intended use), the stuffing box assembly comprising: a first stuffing box member (154, 234, 330, 430, or the similar unlabeled part in Fig. 13) having a first plunger bore (i.e. the respective bore in the respective first stuffing box member that are shown receiving plunger 188, 268, 362, 456, or the similar unlabeled part in Fig. 13 (respectively)) configured to receive a plunger of the hydraulic fluid pump and a plurality of seals (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13 it is shown as actually receiving the respective plunger (i.e. 188, 268, 362, 456, or the similar unlabeled part in Fig. 13 (respectively)) and a plurality of seals (181, 264, 360, 448, or the similar unlabeled portion in Fig. 13 (respectively)) it anticipates this intended use limitation), the first stuffing box member further comprising a first bore (161, 238, 334, 434, or the similar unlabeled portion in Fig. 13 (respectively)) spaced apart from the plunger bore (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13); a second stuffing box member (one of 170, 254, 348, 438, or the similar unlabeled part in Fig. 13) having a threaded stuffing nut bore (172, 256, 356, 442, or the similar unlabeled part in Fig. 13) configured to receive a stuffing nut (182, 266, 358, 450, or the similar unlabeled portion in Fig. 13 (respectively)) of the hydraulic fluid pump (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13 the device of Foster is capable of the claimed intended use), the second stuffing box member further comprising a second bore (174, 258, 350, 442, or the similar unlabeled portion in Fig. 13 (respectively)) spaced apart from the stuffing nut bore (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13 as they are radially spaced apart); and a fastener (180, 262, 354, 446, or the similar unlabeled portion in Fig. 13 (respectively)) configured to extend through the first and second bores (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13) to secure the first stuffing box member to the second stuffing box member (as seen in Figs. 2-3, 5-6, 8, 10-11, and 13 as they are shown assembled and as they are capable of such a use), but fail to disclose that the first stuffing box member further comprises a third bore spaced apart from the first bore, and wherein the fastener is a first fastener, the stuffing box assembly further comprising a second fastener configured to extend through the third bore and into the fluid end to secure the first stuffing box member to the fluid end and that he second stuffing box member extends over the third bore at the second axial end to preclude access to the third bore when the first stuffing box member is secured to the second stuffing box member.
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as claimed absent using applicant’s own disclosure as a guide and involving impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675